BOOCHEVER, Circuit Judge,
dissenting:
It is agreed that Delaware law applies in deciding whether the release signed by Fuku-Bonsai bars it from bringing this suit claiming that DuPont fraudulently withheld or concealed information that induced Fuku-Bonsai to settle its claims for less than fair value.
When we decided Matsuura v. Alston & Bird and E.I. du Pont de Nemours and Co., 166 F.3d 1006 (9th Cir.1999) (per cu-riam), the Delaware Supreme Court had not accepted certification of the controlling state law question. Once the Delaware Supreme Court answers that question, our decision in Matsuura will no longer be binding on the interpretation of Delaware *1035law. The Delaware Supreme Court, not a federal court, will resolve that state law issue.
Because, as indicated in the majority opinion, the Delaware Supreme Court has accepted certification of this question in a similar case, see E.I. du Pont de Nemours and Company v. Florida Evergreen Foliage and Louis Chang, 98-2242-CIV-GOLD, I would await its decision before attempting to decide the Delaware law question. The added delay should not prove too great a hardship as Fuku-Bon-sai has retained the $2.5 million it received in settlement of its claims.